Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 2/9/2021 with a priority date of 2/26/2008.
Claims 39-58 are currently pending and have been examined.
Claim 39-58 overcome the art of record for the reasons set forth below.
Claims 39-58 are rejected under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,949,485 B2. Although the claims at issue are not identical, they are not patentably distinct from U.S. Patent No. 10,949,485 B2 because both sets of claims grant points for boarding, deboarding and vibrations.
17/171770; The independent claims offer a series of step for selecting an advertisements and a user to insert in to the advertisements, which include receiving interactions with advertisements, receiving interactions between users, determining a friend rank, determining a contributor rank, aggregating the rank, generating a score, identifying a set of advertisements, selecting an advertisement from the set, comparing normalized ranks, selecting a subject individual, determining a placeholder, configuring the advertisement, transmitting the advertisement and detecting interaction with the advertisement.
U.S. Patent No. 10,949,485 B2; The independent claims offer the same steps as 17/171770 with narrower limitations regarding the contributor rank and the criteria used to select the advertisement and the subject individual.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: The claims 39-50 are a method, claims 51-57 are a computer program product comprising computer readable storage medium and program code, and claims 58 is a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are directed to an abstract idea without providing a practical application or significantly more.
Step 2A: 
Prong 1: The claims include the abstract concepts of receiving interactions indicative of activity between a user and presented advertisements, receiving interactions indicative of interactions between a user and a subject individual, determining a friend rank, determining a contributor rank, identifying a set of advertisements based at least in part on a score that is generated by aggregating friends rank and contributor rank, selecting an advertisement from the set based on presentation criteria, selecting a subject individual by comparing at least one normalized contributor rank. The next steps determine a type of placeholder in the advertisement, obtain a representation of subject individual (i.e. name), configure the advertisement with the representation, display the advertisements and detect an interaction with the advertisement.
For example, select an advertisement based on both condition X and condition Y then select a user based condition X and Y and combine the advertisement with a representation of the user then display the ad and gather interactions. Dependent claims include specifics about the representation, the score, the rank, the interactions and the format of the advertisement.
These concept fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), as well as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	Prong 2: This judicial exception is not integrated into a practical application because:
(1) Additional element of a server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
(2) Additional elements in the first receiving step merely recite gathering data about a user’s interaction with a client device, which merely adds insignificant extra-solution activity (data gathering) to the judicial exception - see MPEP 2106.05(g).
(3) Additional elements in the last 5 steps beginning with determining a location and type of a placeholder merely recite steps for displaying the selected advertisements and selected individual, which likewise merely adds insignificant extra-solution activity (displaying results) to the judicial exception - see MPEP 2106.05(g). At best reciting a placeholder is any area set aside to add any type representation of the subject individual and on any type of advertisement, as such the limitation fails to even provide a general link to a technological environment or field of use.
This ordered combination of steps merely offers a server that is receiving data about interactions, processing data to generate scores, comparing scores, selecting an advertisement, selecting a subject individual and transmitting a result then storing additional interactions, which amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server amounts to no more than mere instructions to apply the exception using a generic computer component, and receiving data and placing content in a placeholder then transmitting the advertisement merely adds insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component along with data gathering and outputting a result, does not provide an inventive concept beyond offering a scoring algorithm. Examiner asserts that that the claims as a whole are no more than a drafting effort designed to monopolize the exception and the claims are not patent eligible. See, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Critically, the analysis under step 2B does not consider the elements describing the abstract ideas that are set forth above in Step 2A. Instead, the analysis only assesses the claim limitations other than the invention’s use of the ineligible concepts to which the claim is directed. The court’s precedent has consistently employed this same approach, and as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See, BSG Tech v. BuySeasons.
The server, client machine and interface are recited at a high level of granularity and must be interpreted broadly as merely performing the generic functions of processing data and providing functions of generic interface. The server merely receives data, transmits data and automates the steps that determine the scores and ranks, and selects advertising and a subject individual. Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed automating abstract idea on generic computers. The client machine receives data about advertisements and users, displays data on an interface and collects interaction data. These computerized devices performing the function of receiving data, processing data, transmitting data and providing an interface amount to mere instructions to implement the abstract idea on generic components, which does not amount to significantly more. See, sending messages over a network  in OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) 
Beside the basic function of processing data, the claim claims recite an interface and a placeholder, which infers some use of networks over which interaction and advertising data are sent and received along with stored, but these elements do not amount to significantly more because courts have held that adding generic computer components such as an “interface,” “network,” and “database” does not satisfy the inventive concept requirement. See, Mortgage Grader, as well as the following holdings cited in Mortgage Grader: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[T]he interactive interface limitation is a generic computer element.”); buySAFE, 765 F.3d at 1355 (sending information over network is “not even arguably inventive”); Accenture Global Servs. GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013) (database components did not make claims patent-eligible). 
Further, the placeholder is claimed broadly and described at a high level of generality in [0092] of the applicant’s published specification, as such the steps related to this feature fail to add meaningful limitations. Even if the steps related to the placeholder are interpreted as a specific way of displaying the advertisement and requiring the use of technology then these steps merely offer well-understood, routine, conventional activity. 
For evidence see Osaka et al. US 2006/0193008 at [0120], which explains that “A contents placeholder which designates a layout of fixed contents so that an image has a defined place on a page is well known in the digital printing art. In the following description, containers have positions and sizes and can be edited and displayed by methods known in well-known art. Description will be made below by focusing on display and editing in variable data printing.” 
Therefore, taking these limitations as an ordered combination adds nothing that is not already present when the elements are taken individually. As a whole the limitations describe a business process that results in an endorsed advertisement. Further, the fact that the claims include a computer implementation that may surpass in speed or complexity of what a human mind is capable of accomplishing is irrelevant where the complexity is overcome merely by automating a basic approach using generic computer elements and data processing techniques. Therefore, the claims do not amount to significantly more than the recited abstract idea.

REASONS OVERCOMING THE  ART OF RECORD
The claims overcome the art because the claims present a combination of  steps for (1) selecting an advertisement and (2) selecting an individual whose representation is inserted in the advertisement: 
(1) Record user interactions with advertisements and receive a request for an advertisement. Determine a friend rank and a contributor rank then generate a score by aggregating both ranks then using this score to select an advertisement. 
(2) Normalize the contributor ranks and normalize the friend ranks. Then compare the ranks and select a subject user having contributed input and having at least one interaction with the advertisement.
To these concepts the applicant has added a series of additional concepts and computerized devices and operations that place different interactions in a standard format, select and insert a representation of the user in the advertisement template and transmit the advertisement to the user for display and record further interactions with the advertisement. 
Kendall discloses selecting content and advertising based affinity based on interactions between users and further selecting advertising based on the that probability that a particular member will click on an ad, as a weighted function of the member's affinities for the objects, such the item being advertised. Kendall also discloses inserting a friends name in an advertisement based on affinity between the users, and the friend performing an actions, such as a purchase and tracking interactions with advertisements. 
Essentially, friend rank is based on interactions with the friend and the contributor rank is based on the friend viewing advertisement and performing an action that indicates how the advertising performed, such as the ad induced a purchase of the advertised product. 
Kendall does not disclose that purchasing the items is a result of having at least one recorded indication of an interaction with the one or more presented advertisements. The claims also require scoring each advertisement for both ranks, aggregating the ranks, generating a score for both ranks, comparing normalized ranks, and selecting a represented user based on the compared ranks. In contrast, Kendall scores user’s based on affinity, identifies a friend having a high affinity, identifies the friend performed an action, selects an advertisement based on the affinity that the receiving user has for the advertisement then shows the advertisement to the user with an representation that the friend that performed the action related to advertisement. The result is the user is shown advertising indicating the friend performed an action related to an advertiser, such as purchase, which Kendall discloses without requiring the friend to have first viewed the specific advertisement, and without disclosing the two rankings for each advertisement, selecting an advertisement using aggregated score based on the rankings, and selecting a represented user based on comparing normalized ranks.
The closest reference to the concept a contributor rank is Ebanks, which describes assigning a value to a user based on the number of social network connections and assigning a value to a user based on the relevance of the content provided by user, where the relevance is based on performance as measured by other users interacting with the content. These values are used to arrive at a influence ranking score that can be provided to advertisers to send advertising to influential users. The concept of combining two rankings or values to generate one score is present, but each value is related to criteria that relates to contributions to the social network. Specifically, in Ebanks the value based on number of friends is not indicative of social network interactions occurring between the users, and the value based on relevance is for the user’s post, where neither of these specifically indicate the relative performance of advertisements containing a representation of the user, which is described in [0072] of the applicant’s specification.
The art of record discloses the claimed steps for configuring advertising using a friend rank that is based on interaction between users of a social network. The art of record also discloses selecting endorsers, influencer, recommenders or experts based on the a user reputation or influence within a social network community where the reputation is based on performance of the users content. The applicant’s claims including the concept of combining these two types of rankings to select advertisements and subject individuals in a specific manner that was not disclosed by a single reference the art of record. 
Essentially, friend rank is based on interactions with the friend and the contributor rank is based on the friend viewing advertisement and performing an action that indicates how the advertising performed, such as inducing a purchase of the advertised product. This simple concept, which is present in Kendell, is claimed in a manner the requires that the selection of both the advertisement and the friend is based on both ranks via a aggregated score, normalized ranks and combination related steps. Each rank is based on specific criteria, which are known concepts that are often used to select advertisements, but the art of record does not offer a reasonable combination of additional references that disclose combining these concept in the claimed manner.
See: Kendall 2009/0119167 and Bezos 7,433,832. The Final rejection for application number 12/393,795 dated 2/5/2014 applies references to much broader claims on the concepts of friend ranks and contributor ranks. 
See also: Ebanks US 2007/0198510 for influence rankings discussed above.
See also: Flake et al. US 2008/0154915 for estimating the performance of advertisements that are being recommended by other users.
See also: Daniluk US 2008/0162157 for a ranking system of products and companies that differentiate the opinions of friends and authorities in given fields and providing the user with an explicit normalized and aggregated value/opinion about a given product or contractor.
See also: Jones US 2009/0106040 for monitoring which recommendations, and recommendation types were acted on and if the recommendations acted upon were of value to the use.
See also: Gerace US 10,510,043, Coletrane US 2008/0189122, and Work US 2006/0042483, Atazky US 2007/0121843 for additional examples of social network affinity score and/or influence scores.
Examiner provided the following citations from Kendall et al. (U.S. 2009/0119167 A1; Hereafter, Kendall) to show the feature that Kendall discloses and the features that Kendall does not disclose for the steps of Claim 39: 
39. (New) A computer-implemented method for selecting and presenting one or more advertisements to a user, comprising:
Kendal discloses receiving, via an interaction receiving engine, and recording, at a server, one or more indications of advertisement interactions, the one or more indications of advertisement interactions being received input at a client device associated with the user and indicative of activity between the client device and one or more presented advertisements that are displayed on the client device; See, “In one example, if the third party website 140 is a commercial website on which members may purchase items, the third party website 140 may inform the social networking website 100 when a member of the social networking website 100 buys an item on the third party website 140” [0040]. See, “Also contained within these newsfeed stories, in this example, is a social ad 830. This example social ad 830 communicates to the member that one of the member's friends associated their member profile with a business. (In this example, adding a link to another business profile, rather than to another member profile, is called becoming a "fan" of that business, rather than a "friend" of the other member.) This social ad 830 is an example of brand advertising, where an advertiser merely wishes to extend the recognition and value of the brand, instead of making a particular sale. In other embodiments, the social ad 830 may also contain content, such as a link to the advertiser's own website, and/or a call to action for the advertising.” [0076].
Kendal discloses receiving and storing, at an interaction database, metadata corresponding to one or more indications of social network interactions occurring between the client device associated with the user and at least one interacting subject individual using an Internet-based social network, wherein the metadata corresponding to each of the one or more indications of social network interactions is stored in a uniform format so as to enable comparison of the one or more indications of social network interactions to which the metadata corresponds; See, “For example, a member profile 105 is stored for each member who joins the website 100, a group 110 is stored for each group defined in the website 100, and so on. The types of objects and the data stored for each is described in more detail below in connection with FIG. 3, which illustrates an embodiment of the social networking website 100.” [0026]. See, “The social networking website 100 maintains a member profile 105 for each member of the website 100. Any action that a particular member takes with respect to another member is associated with each member's profile 105. Such actions may include, for example, adding a connection to the other member, sending a message to the other member, reading a message from the other member, viewing content associated with the other member, attending an event posted by another member, among others. In addition, a number of actions described below in connection with other objects are directed at particular members, so these actions are associated with those members as well.” [0028].
Kendal discloses receiving, at the server from the client device associated with the user, a request for the one or more presented advertisements to be presented to the user; See, “The web server 350 handles the request and, determining that the requested web page will require the display of a social ad, the web server 350 begins the process of generating the social ad in the website 100.” [0060].
Kendal does not disclose for each of a plurality of candidate advertisements, determining, by the server,
Kendal discloses (i) at least one friend rank comprising a metric associated with the at least one interacting subject individual with whom the user has interacted using the Internet-based social network, wherein the at least one friend rank is determined at least in part by the received and stored metadata and See, “In one embodiment, the newsfeed generator 370 computes 620 an affinity score for each of a set of candidate stories. A member may have affinities for other members, types of actions, types of objects, and content. Accordingly, the affinity score may be based on a weighted function that takes into account the set of affinities for the particular member for each type of data field that is in a candidate story. The website may obtain a member's affinities based on the member's express interests (whether provided directly or indirectly, for example, through communications with other members) and/or impliedly based on the member's actions (e.g., a member's checking of another member's page indicates an interest in that other member, or clicking on particular types of links may indicate an interest in similar links).” [0068].
Kendal does not disclose (ii) at least one contributor rank indicating relative performance of advertisements containing a representation of a contributing subject individual, the at least one contributor rank not being based on social network interactions between the contributing subject individual and the user; 
Kendal does not disclose for each of the plurality of candidate advertisements, aggregating the at least one friend rank and the at least one contributor rank, and 
Kendal does not disclose generating a score for each of the plurality of candidate advertisements based at least in part on the aggregated at least one friend rank and the at least one contributor rank, with the score differing from the at least one friend rank and the at least one contributor rank; 
Kendal does not disclose identifying a selected advertisement set from the plurality of candidate advertisements based at least in part on the generated scores; 
Kendal discloses selecting, from the selected advertisement set, the one or more presented advertisements based on one or more presentation criteria; See, “FIG. 9 illustrates a process for generating social ads, which process may be performed by the ad server 380. The ad server receives 905 a request for a social ad for a particular member. In one embodiment, this request specifies the particular member by including the member's unique member identifier with the request. The ad server 380 then applies 910 the targeting criteria for each of the ad requests in the ad request database 175 to the member, if any. As described in more detail below in connection with FIG. 11, an ad request may specify a set of targeting criteria to direct the social ads to only those members who fit certain criteria. An example targeting criteria may specify any members between the ages of 18 and 30 and who have music in their interests.” [0070].
Kendal does not disclose comparing at least one normalized contributor rank for the one or more presented advertisements to at least one normalized friend rank for the one or more presented advertisements; 
Kendal does not disclose selecting, based on the comparing, a represented subject individual, the represented subject individual having contributed input with respect to the subject matter of the one or more presented advertisements and having at least one recorded indication of an interaction with the one or more presented advertisements; 
Kendal discloses determining a representation type placeholder in the one or more presented advertisements; See, “FIG. 11 is a diagram of some of the components of an ad request 1100, which an advertiser 1020 provides the social networking website operator 1010. The ad request 1100 may be stored by the social networking website 100 in the ad request database 175. In the example embodiment shown, the ad request 1100 comprises a title field 1105, a body field 1110, a link field 1115, a bid amount field 1120, and a social object field 1125.” [0079]. See, “Turning again to the event diagram of FIG. 10, the social networking website operator 1010 receives ad requests from a number of advertisers 1020. The social networking website operator 1010, via the website 100, receives a number of actions taken by a member 1030. As discussed above, these actions may be on the website 100 or on a third-party website 140, or real-world actions recorded and communicated to the social networking website operator 1010. These actions are potential triggers for one or more social ads delivered to the member's friends 1040. For example, if the member takes an action that is identified in an ad request 1100 of one of the advertisers 1020, the social networking website operator 1010 may generate a social ad based on that action and publish that social ad to a web page provided to one or more of the friends 1040.” [0082].
Kendal discloses obtaining, from a storage database by the server, a representation of the represented subject individual having a representation type that matches the representation type placeholder; configuring, by the server, the one or more presented advertisements to include the representation of the represented subject individual, obtained from the storage database, inserted at the representation type placeholder in the one or more presented advertisements; See, “After the social networking website 100 receives the message communicating the action information from the third party website 140, it generates a confirmation message 1230 to be displayed to the user on the third party website 140. For example, the confirmation message may provide a sample of the story that could be published to the user's friends based on the user's actions on the third party website 140. In this example, the message is: "John Smith bought &lt;something&gt; at &lt;Partner Site&gt;" (where the user would be "John Smith," &lt;something&gt; would be replaced by the name of item purchased, and &lt;Partner Site&gt; would be replaced by the name and a link to the third party website 140). The confirmation message 1230 is passed 1240 back to the third party website, where it is displayed in the web page 1210 on the domain of the third party website 140.” [0086].
Kendal discloses electronically transmitting visible indicia of the one or more presented advertisements to a user interface of a display of the client device associated with the user, wherein, in response to receiving the one or more presented advertisements, the client device associated with the user is configured to display, via the display of the client device associated with the user, the one or more presented advertisements that comprises the representation of the represented subject individual and enables user interaction by the user, via the user interface, with the visible indicia associated with the one or more presented advertisements; and See, “Also contained within these newsfeed stories, in this example, is a social ad 830. This example social ad 830 communicates to the member that one of the member's friends associated their member profile with a business. (In this example, adding a link to another business profile, rather than to another member profile, is called becoming a "fan" of that business, rather than a "friend" of the other member.) This social ad 830 is an example of brand advertising, where an advertiser merely wishes to extend the recognition and value of the brand, instead of making a particular sale. In other embodiments, the social ad 830 may also contain content, such as a link to the advertiser's own website, and/or a call to action for the advertising.” [0076]. See also, [0049] for types of client devices.
Kendal discloses detecting, via the user interface, and storing an interaction of the user with the visible indicia of the one or more presented advertisements that comprises the representation of the represented subject individual. See, “In some cases the expected revenue value may additionally be a function of the member's likelihood of clicking on an ad based on other ads the member has clicked on in the past.” [0009].


Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688